Citation Nr: 1136081	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-40 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is a Veteran who served on active duty from November 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims service connection for chronic lymphocytic leukemia due to exposure to Agent Orange as he was in Da Nang, Vietnam, from October 1965 to October 1966 with Detachment 5, 9th Postal Squadron.  The Veteran's DD Form 214 shows that he served with Detachment 5, 9th Postal Squadron and had 1 year and 11 days of foreign and sea service.  The record also shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

However, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of these medals.  Haas v. Peake, 525 F.3d 1168, 1193-1194, 1196 (Fed. Cir. 2008).  Thus, the record currently does not establish that the Veteran had any service in Vietnam.

The Veteran's service records have been certified as unavailable for review (See Formal Findings of the Unavailability of Federal Records in September 2008 for service records and June 2010 for the personnel file).  


Therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran stated that was in Vietnam, which can be verified through his service treatment records, because he received medical treatment in Vietnam or by his pay records.  In April 2009, the National Personnel Records Center (NPRC) stated that the Veteran's original medical records were not located and that the records had been loaned to VA.  In February 2008, search for the Veteran's records at the VA Record Center and Vault (RC&V) found only records in connection with the Veteran's Chapter 34 (educational benefits) claim.  

Also in February 2008 a request for pay records was made, but the request was for records for June 1968, not from October 1965 to October 1966 when the Veteran claims to have served in Vietnam.  Moreover, a response to the request for pay records is not in the claims file.  

In May 2010, a report from the Defense Personnel Records Information Retrieval system, which stores records in digital image form, showed that a coordinated research with the U.S. Air Force revealed no information about a Detachment 5, 9th Postal Squadron.  However, as noted above, the Veteran's DD Form 214 shows the Veteran's service with Detachment 5, 9th Postal Squadron.  

Based on the above, further factual development under the duty to assist is needed.   







Accordingly, the case is REMANDED for the following action:

1.  Make another request:

a). To the Department of Defense Finance & Accounting Service for the period from October 1965 to October 1966 for pay records; and,
 
b). To DPRIS and to the U.S. Army & Joint Services Records Research Center (JSRRC) for a unit history of Detachment 5, 9th Postal Squadron of the United States Air Force. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  On completion of the development requested, the claim should be adjudicated.  If the benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



